EXHIBIT ACTIVE HEALTH FOODS, INC. CORPORATE CODE OF CONDUCT AND ETHICS FOREWORD This Corporate Code of Conduct and Ethics, referred to as the "Code," is intended to provide our employees, as defined below, with a clear understanding of the principles of business conduct and ethics that are expected of them. The standards set forth in the Code apply to us all. Every employee of the company must acknowledge his or her review of and agreement to comply with the Code as a condition of his or her relationship with the company. The term "employee" means every full and part-time employee of the company and its subsidiaries, all members of the company's senior management, including the company's Chief Executive Officer and Chief Financial Officer, and every member of the company's Board of Directors, even if such member is not employed by the company. Many of the standards outlined on the following pages will be familiar, for they reflect the fundamental values of fairness and integrity that are a part of our daily lives. Applying these standards to our business lives is an extension of the values by which we are known as individuals and by which we want to be known as a company. It is our responsibility to conduct ourselves in an ethical business manner and also to ensure that others do the same. If anyone of us violates these standards, he or she can expect a disciplinary response, up to and including termination of any employment or other relationship with the company, and possibly other legal action. If any breach of the Code is known to you, you are obligated to report violations to the Corporate Compliance Officer or any member of the Audit Committee, described in more detail in Section vm of the Code. By doing so, we ensure that the good faith efforts of all of us to comply with the Code are not undermined. The ultimate responsibility for maintaining our Code rests with each of us. As individuals of personal integrity, we can do no less than to behave in a way that will continue to bring credit to ourselves and our company. While it is impossible for this Code to describe every situation that may arise, the standards explained in this Code are guidelines that should govern our conduct at all times. If you are confronted with situations not covered by this Code, or have questions regarding the matters that are addressed in the Code, you are urged to consult with the Corporate Compliance Officer or a member of the Audit Committee. The provisions of the Code regarding the actions the company will take are guidelines which the company intends to follow. There may be circumstances, however, that in the company's judgment require different measures or actions and in such cases it may act accordingly while still attempting to fulfill the principles underlying this Code. I. GENERAL PRINCIPLES AND REQUIREMENTS To be honest, fair, and accountable in all business dealings and obligations, and to ensure: ►the provision of high quality products and service on a timely basis consistent with customer requirements, with emphasis on fair competition and long lasting relationships with all customers and suppliers and the ethical handling of conflicts of interest between personal and professional relationships; ► full, fair, accurate, timely and understandable disclosure in the reports required to be filed by the company with the Securities and Exchange Commission; ►compliance with applicable governmental rules and regulations; ► safe working conditions and an environment characterized by fairness, respect for the individual, dignity and equal opportunity; and ►the pursuit of growth and earnings objectives in accordance with the foregoing principles. II. CONFLICTS OF INTEREST Employees should avoid any situation that may involve, or even appear to involve, a conflict between their personal interests and the interests of the company. In dealings with current or potential customers, suppliers, contractors, and competitors, each employee should act in the best interest of the company to the exclusion of personal advantage. Employees are prohibited from any of the following activities which could represent an actual or perceived conflict of interest: No employee or immediate family member of an employee shall have a significant financial interest in, or obligation to, any outside enterprise which does or seeks to do business with the company or which is an actual or potential competitor of the company, without prior approval. No employee shall engage in activities that are directly competitive with those in which the company is engaged. No employee shall conduct a significant amount of business on the company's behalf with an outside enterprise which does or seeks to do business with the company if an immediate family member of the employee is a principal, officer or employee of such enterprise, without prior approval of the Audit Committee, or in the case of executive officers or members of the Board of Directors, the full Board of Directors or a committee thereof. No employee shall divert a business opportunity from the company to such individual's own benefit. If an employee becomes aware of an opportunity to acquire or profit from a business opportunity or investment in which the company is or may become involved or in which the company may have an existing interest, the employee should disclose the relevant facts to the Corporate Compliance Officer or a member of the Audit Committee. The employee may proceed to take advantage of such opportunity only if the company is unwilling or unable to take advantage of such opportunity as notified in writing by the Audit Committee. No employee or immediate family member of an employee shall receive any loan or advance from the company, or be the beneficiary of a guarantee by the company of a loan or advance from a third party, except for customary advances or corporate credit in the ordinary course of business or approved by the Audit Committee.
